NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                                  FILED
                              FOR THE NINTH CIRCUIT                                    MAR 19 2015

                                                                                   MOLLY C. DWYER, CLERK
 RODRIGO SOLANO-RIVERA,                                No. 09-70637                  U.S. COURT OF APPEALS



                Petitioner,                            Agency No. A079-561-082

   v.                                                  MEMORANDUM*

 ERIC HOLDER, Jr., Attorney General,

                Respondent.



                          On Petition for Review of an Order of
                           The Board of Immigration Appeals

                Argued September 11, 2013; submitted March 4, 2015
                             San Francisco, California


Before:       KOZINSKI and BERZON, Circuit Judges, and ZOUHARY,** District
              Judge.




        *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.

        **
             The Honorable Jack Zouhary, United States District Judge, Northern
District of Ohio, sitting by designation.
      Petitioner Rodrigo Solano-Rivera challenges a February 2007 Board of

Immigration Appeals (“BIA”) decision affirming the Immigration Judge’s (“IJ”)

denial of his requests for asylum, withholding of removal, and protection under the

Convention Against Torture.

      As Petitioner recognized in his supplemental brief, we lack jurisdiction under

8 U.S.C. § 1252 to review either the February 2007 BIA decision, or the February

2009 BIA decision affirming denial of voluntary departure. See Pet’r Supp. Brief at 1.

Our intervening en banc decision in Abdisalan v. Holder, 774 F.3d 517 (9th Cir.

2014), does not disrupt our line of cases holding that a remand by the BIA to an IJ

solely to consider voluntary departure does not affect the finality of the BIA’s

decision for purposes of our review. See id. at 526 n.8; see also Pinto v. Holder, 648
F.3d 976, 986 (9th Cir. 2011).

      Petitioner asks that we transfer his case to the district court under 28 U.S.C.

§ 1631 so that he may challenge the order of removal under 28 U.S.C. § 2241.

       A habeas petition generally may not be used to contest an order of removal.

See 8 U.S.C. § 1252(a)(5). Petitioner asserts his case is different because, under

Molina-Camacho v. Ashcroft, 393 F.3d 937, 941 (9th Cir. 2004), overruled by Lolong

v. Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007) (en banc), had he petitioned for

review of the February 2007 BIA decision within thirty days of its entry, we would


                                          2
have dismissed his petition as premature. Because we have since overruled Molina-

Camacho, and because his petition for review is now untimely, Petitioner argues that

application of our shifting caselaw to these proceedings raises Suspension Clause

concerns that only a § 1631 transfer can allay.

      Molina-Camacho held that an appeal from a BIA decision was premature where

the BIA had reversed the IJ’s grant of relief from removal and issued an order of

removal, rather than remanding to the IJ for issuance of the order. See Molina-

Camacho, 393 F.3d at 941–42. Here, by contrast, the IJ denied all forms of relief

from removal, and thus there was no occasion for the BIA to reverse any grant of

relief. Under Castrejon-Garcia v. I.N.S., 60 F.3d 1359, 1361–62 (9th Cir. 1995),

Petitioner could have sought review of the February 2007 BIA decision within thirty

days of its entry. See also Pinto 648 F.3d at 979–80, 985. Because Petitioner was not

denied an opportunity for judicial review of the BIA decision, we deny the § 1631

transfer request.

      PETITION DISMISSED.




                                          3